     Case 1:20-cv-01131-NONE-HBK Document 11 Filed 12/28/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    EDWARD THOMAS,                                   Case No. 1:20-cv-01131-NONE-HBK
11                       Plaintiff,                    ORDER DENYING APPOINTMENT OF
                                                       COUNSEL AND GRANTING MOTION
12           v.                                        FOR EXTENSION OF TIME
13    C. PFEIFFER, et al.,                             (Doc. Nos. 3, 10)
14                       Defendants.
15

16          Plaintiff Edward Thomas (“Thomas”) is a state prisoner proceeding pro se on his civil rights
17   complaint filed under 42 U.S.C. § 1983. Pending before the Court is Thomas’ motion for
18   appointment of counsel filed on August 14, 2020. (Doc. No. 3). Also pending, is Thomas’ second
19   motion requesting a second sixty (60) day extension of time to file objections to the court’s
20   September 1, 2020, Report and Recommendations (Doc. 6) to deny Thomas’s motions to proceed
21   in forma pauperis due to his three-strike status. (Doc. No. 10).
22          1. Appointment of Counsel
23          The United States Constitution does not require appointment of counsel in civil cases. See
24   Lewis v. Casey, 518 U.S. 343, 354 (1996) (explaining Bounds v. Smith, 430 U.S. at 817, did not
25   create a right to appointment of counsel in civil cases). Under 28 U.S.C. § 1915, this Court has
26   discretionary authority to appoint counsel for an indigent to commence, prosecute, or defend a civil
27   action. See 28 U.S.C. § 1915(e)(1) (stating the court has authority to appoint counsel for people
28
     Case 1:20-cv-01131-NONE-HBK Document 11 Filed 12/28/20 Page 2 of 3


 1   unable to afford counsel); see also United States v. McQuade, 519 F.2d 1180 (9th Cir. 1978)

 2   (addressing relevant standard of review for motions to appoint counsel in civil cases) (other

 3   citations omitted). However, motions to appoint counsel in civil cases are granted only in

 4   “exceptional circumstances.” Id. at 1181. The court may consider many factors including, but not

 5   limited to, proof of indigence, the likelihood of success on the merits, and the ability of the plaintiff

 6   to articulate his or her claims pro se in light of the complexity of the legal issues involved, to

 7   determine if exceptional circumstances warrant appointment of counsel. Id.; see also Rand v.

 8   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds on reh’g en

 9   banc, 154 F.2d 952 (9th Cir. 1998).

10           Here, the court does not find exceptional circumstances to warrant appointment of counsel

11   for Plaintiff. Although Thomas is proceeding pro se and is incarcerated, he faces the same obstacles

12   all pro se prisoners face.

13           2. Second Extension of Time

14           On September 1, 2020, the court issued its Findings and Recommendations to Deny

15   Motions to Proceed In Forma Pauperis and Require Payment of Filing Fee in Full Within Twenty-

16   One Days (Doc. No. 6, “F&R”) and afforded Thomas fourteen (14) days to file any objections to

17   the F&R. (Id. at 3). Thomas timely moved for a sixty (60) day extension to file any objections.

18   (Doc. No. 7). On September 23, 2020, the court granted Thomas’ motion and made clear “[n]o

19   further extensions shall be granted absent extraordinary circumstances.” (Doc. No. 8). Thomas

20   now moves in his 54-page motion an additional sixty (60) day extension of time to file objections

21   to the F&R. (See generally Doc No. 10). Despite the voluminous nature of the motion, Thomas

22   fails to show extraordinary circumstances to merit extending his objection period for an additional

23   60 days. Thomas claims he has been relocated multiple times between different prisons and that

24   he has been placed in isolation in order to combat the spread of COVID. (Id. at 2-4). As a result

25   of these moves and isolation, Thomas claims has been unable to access personal and legal

26   documents necessary to make his case, and that some of his personal effects were seized and never

27   returned. (Id. pp. 3-6). Plaintiff argues these actions are germane to his original claims because it

28   shows the punitive nature of the prison officials. (Id.).
                                                         2
     Case 1:20-cv-01131-NONE-HBK Document 11 Filed 12/28/20 Page 3 of 3


 1            These allegations, however, have no bearing on Thomas’ ability to respond to the F&R that

 2   was limited to the issue of whether Plaintiff was subject to the three strikes bar of 28 U.S.C. §

 3   1915(g). That he has been moved or does not have unfettered access to his legal papers does not

 4   prohibit Thomas from showing why he should be exempt from § 1915(g). Thus, the court will only

 5   grant Thomas an additional fourteen (14) days to file his objections, if any, to the F&R.

 6            Accordingly:

 7            1. Plaintiff’s Motion for Appointment of Counsel (Doc. No. 3) is DENIED.

 8            2. Plaintiff’s second Motion for Extension of Time (Doc. 10) is GRANTED to the

 9                 limited extent Plaintiff is afforded fourteen (14) days from the date of service of this

10                 Order to deliver to correctional officials for mailing his objections to the F&R. After

11                 that time, the court will deem the F&R ripe for review based upon the record before

12             the court.
     IT IS SO ORDERED.
13

14
     Dated:        December 28, 2020
15                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
16

17
              3.
18

19

20

21

22

23

24

25

26

27

28
                                                          3
